SILBERMAN, Judge.
Keldrin Keon Jackson appeals his convictions and sentences for burglary of a conveyance and grand theft and alleges errors at trial and in sentencing. We affirm without discussion the issues raised except for one sentencing issue. The State concedes that the case should be remanded for the trial court to impose concurrent rather than consecutive sentences. We reverse and remand the sentences on that basis, and we affirm in all other respects.
The trial court imposed a habitual felony offender (HFO) sentence of ten years in prison for burglary of a conveyance consecutive to the non-HFO sentence of five years in prison for grand theft. These offenses occurred in a single criminal episode. Jackson is correct, and the State concedes, that the trial court erred in imposing the consecutive HFO and non-HFO sentences when the underlying offenses arose from the same criminal episode. See Hale v. State, 630 So.2d 521, 525 (Fla.1993); Saldana v. State, 139 So.3d 351, 353 (Fla. 2d DCA 2014). Therefore, we reverse the consecutive sentences and remand for the trial court to impose concurrent sentences. See Saldana, 139 So.3d at 353.
*972Affirmed in part, reversed in part, and remanded.
NORTHCUTT and MORRIS, JJ., Concur..